IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHN WAYNE MILLS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0280

RICK BESELER, as Sheriff of
Clay County,

     Respondent.
___________________________/

Opinion filed February 19, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

John M. Merrett, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied. This disposition is without

prejudice to further proceedings in the trial court. See Rogers v. State, 966 So. 2d 490,

491 (Fla. 1st DCA 2007).
WOLF, ROWE, and BILBREY, JJ., CONCUR.




                                2